DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-16, 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Talley et al. (US 9,788,194 B1) in view of Wigard et al. (US 2021/0144611 A1).

Regarding claims 1, 14, and 31, Talley et al. teach a method performed by a first base station of a wireless communications network, the first base station comprising an access point providing radio coverage to a first cell, the wireless communications network further comprising a second base station having an access point providing radio coverage to a second cell, wherein a 
receiving a message from the WD indicating the second cell (see column 4: lines 48-59: a hand off to a second base station is requested by a WCD); obtaining an indication of an altitude of the access point of the second base station (see col. 11:  if the altitude of a first base station is higher than a threshold then a WCD at a low altitude can be prevented from being handed off to a high altitude base station. It follows from this that altitudes indications of the base stations and of the WCD must be obtained in some way for enabling the altitude-based operation of the base stations); obtaining an indication of an altitude of the access point of the first base station (see col. 11:  if the altitude of a first base station is higher than a threshold then a WCD at a low altitude can be prevented from being handed off to a high altitude base station. It follows from this that altitudes indications of the base stations and of the WCD must be obtained in some way for enabling the altitude-based operation of the base stations), and handling a connection of the WD to the first base station based on the altitude indication of the access point of the second base station, the altitude indication of the WD, and the altitude indication of the access point of the first base station (see col. 4 and  col. 11: since the hand off decision is based on the altitudes of the base stations and the WCD; the base station system may increase the handoff search window to allow a high-altitude WCD to handoff). Talley et al. do not mention obtaining an indication of an altitude of the wireless device (WD). Wigard et al. teach obtaining an indication of an altitude of the WD (see abstract: The determined altitude position state of the terminal device is then transmitted to a handover target network node as an inclusion in a handover process). 

Regarding claims 8, 23, and 32, Talley et al. teach a computer program product comprising a non-transitory computer readable medium storing a computer program for configuring a wireless device to perform the method a method performed by a wireless device of a wireless communications network, the wireless communications network comprising a first base station and a second base station, the first base station comprising an access point providing radio coverage to a first cell within which the WD is located and wherein the WD is connected to the first base station (see abstract), the second base station comprising an access point providing radio coverage to a second cell (see abstract), the method comprising: detecting signals from the second cell (see col. 11:  if the altitude of a first base station is higher than a threshold then a WCD at a low altitude can be prevented from being handed off to a high altitude base station. It follows from this that altitudes indications of the base stations and of the WCD must be obtained in some way for enabling the altitude-based operation of the base stations); obtaining an indication of an altitude of the access point of the second base station (see col. 11:  if the altitude of a first base station is higher than a threshold then a WCD at a low altitude can be prevented from being handed off to a high altitude base station. It follows from this that altitudes indications of the base stations and of the WCD must be obtained in some way for enabling the altitude-based operation of the base stations); and sending the altitude indication of the access point of the second base station and the altitude indication of the WD to the first base station (see col. 11:  if the altitude of a first base station is higher than a threshold then a WCD at a low altitude can be prevented from being handed off to a high altitude base station. It follows from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Wigard et al. to the method of Talley et al. in order for processing a handover to improve signal quality.
	Regarding claims 2, 9, 15, and 24, Wigard et al. also teach obtaining information regarding whether the first cell is present in a Neighbor Relation Table of the first base station (see page 10, lines 29-32).
Regarding claims 3 and 16, Talley et al. also teach wherein handling a connection of the WD to the first base station comprises: making a handover decision for the WD based on the altitude indication of the access | point of the second base station, the altitude indication of the WD, and the altitude indication of the access point of the first base station (see abstract).
Regarding claim 7, Talley et al. also mention providing to the WD the altitude indication of the access point of the second base station and the altitude indication of the access point of the first base station (see abstract). 
Regarding claim 13, Talley et al. also teach obtaining an indication of an altitude of the access point of the first base station; sending the altitude indication of the access point of the second base station, the altitude indication of the WD, and the altitude indication of the access point of the first base station to a network node of the wireless communication network other than the first base station (see col. 11 to col. 12).


Claims 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Talley et al. (US 9,788,194 B1) in view of Wigard et al. (US 2021/0144611 A1) and further in view of EJIRI S (JP 2015204593 A).
Regarding claim 4, Talley et al. do not mention updating (212) a neighbor relation table, NRT, (NRT) of the first base station based on the altitude indication of the access point of the second base station, the altitude indication of the | WD (50, 60), and the altitude indication of the access point of the first base station. EJIRI S teaches updating (212) a neighbor relation table, NRT, (NRT) of the first base station based on the altitude indication of the access point of the second base station, the altitude indication of the | WD (50, 60), and the altitude indication of the access point of the first base station (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of SATORU to the method of Talley et al. in order for processing a handover to improve signal quality.
Regarding claim 5, EJIRI S also teaches updating the NRT of the first base station to comprise an altitude of the access point of the first base station and an altitude of the second base station (see abstract).
Regarding claim 6, Talley et al. do not mention initiating an update of a NRT of the second base station, based on the altitude indication | of the access point of the second base station, the altitude indication of the WD, and the altitude indication of the access point of the first base station. EJIRI S teaches initiating an update of a NRT of the second base station, based on the altitude indication | of the access point of the second base station, the altitude indication of 
Regarding claim 7, Talley et al. do not mention providing to the WD the altitude indication of the access point of the second base station and the altitude indication of the access point of the first base station. EJIRI S teaches providing to the WD the altitude indication of the access point of the second base station and the altitude indication of the access point of the first base station (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of EJIRI S to the method of Talley et al. in order for processing a handover to improve signal quality.
Regarding claim 10, Talley et al.  do not mention receiving instructions on how to act, in response to the sending of altitude information. EJIRI S also teaches receiving instructions on how to act, in response to the sending of altitude information (see page 10, line 29 to page 11, line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of EJIRI S to the method of Talley et al. in order for processing a handover to improve signal quality.
Regarding claim 11, EJIRI S also teaches wherein receiving instructions on how to act comprises receiving instructions to perform measurements on base stations other than the first and second base stations (see page 10, line 29 to page 11, line 29).
Regarding claim 12, EJIRI S also teaches wherein receiving instructions on how to act comprises receiving instructions regarding a movement of the connection of the WD from the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643